Name: Commission Regulation (EC) No 3239/94 of 21 December 1994 amending various Regulations in the eggs and poultry meat sectors in view of the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: marketing;  animal product;  European construction
 Date Published: nan

 Avis juridique important|31994R3239Commission Regulation (EC) No 3239/94 of 21 December 1994 amending various Regulations in the eggs and poultry meat sectors in view of the accession of Austria, Finland and Sweden Official Journal L 338 , 28/12/1994 P. 0048 - 0051 Finnish special edition: Chapter 3 Volume 65 P. 0115 Swedish special edition: Chapter 3 Volume 65 P. 0115 COMMISSION REGULATION (EC) No 3239/94 of 21 December 1994 amending various Regulations in the eggs and poultry meat sectors in view of the accession of Austria, Finland and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Whereas, in accordance with Article 169 of the Act of Accession of Norway, Austria, Finland and Sweden, the following Regulations in the eggs and poultry meat sectors should be adapted: Commission Regulation (EEC) No 1868/77 of 25 July 1977 laying down detailed rules of application for Council Regulation (EEC) No 2782/75 on the production and marketing of eggs for hatching and of farmyard poultry chicks (1), as last amended by Regulation (EEC) No 2773/90 (2); Commission Regulation (EEC) No 1274/91 of 15 May 1991 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs (3), as last amended by Regulation (EC) No 1259/94 (4); Commission Regulation (EEC) No 1538/91 of 5 June 1991 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultry (5), as last amended by Regulation (EC) No 1026/94 (6);Whereas Sweden envisages taking measures to postpone the application of Council Regulations (EEC) No 2782/75 (7), as last amended by Regulation (EEC) No 1057/91 (8), (EEC) No 1906/90 (9), as last amended by Regulation (EC) No 3204/93 (10), and (EEC) No 1907/90 (11), as amended by Regulation (EEC) No 2617/93 (12), until 1 January 1997 in accordance with Article 167 of the Act;Whereas, pursuant to Article 2 (3) of the Treaty of Accession, the institutions of the European Community may adopt before accession the measures referred to in Article 169 of the Act,HAS ADOPTED THIS REGULATION:Article 1 1. Regulation (EEC) No 1868/77 is amended as follows:- in Article 1 (1), the following is added:'AT for Austria,FIN for Finland,SE for Sweden.`;- in Annex II, the following is added to footnote (1):'Austria: one region only,Finland: one region only,Sweden: one region only.`2. Regulation (EEC) No 1274/91 is amended as follows:- in Article 4 (2), the following is added:'Austria 13Finland 14Sweden 15`;- in Article 14 (1), the following is added:'- Parasta ennen- BÃ ¤st fÃ ¶re`,- in Article 15, the following is added:'- Pakattu- FÃ ¶rpackat den`;- in Article 18 (1), the following is added:under (a):>TABLE>under (b):>TABLE>under (c):>TABLE>under (d):>TABLE>- in Annex I, the following is added:(i) in point 1.:'- parasta ennen- bÃ ¤st fÃ ¶re.`,(ii) in point 2.:'- pakattu- fÃ ¶rp. den.`,(iii) in point 3.:'- viimeinen myyntipÃ ¤ivÃ ¤- sista fÃ ¶rsÃ ¤ljningsdag.`,(iv) in point 4.:'- munintapÃ ¤ivÃ ¤- vÃ ¤rpta den.`3. Regulation (EEC) No 1538/91 is amended as follows:- in Article 14a (7), the following is added:'- Vesipitoisuus ylittÃ ¤Ã ¤ ETY-normin,- Vattenhalten Ã ¶verstiger den halt som Ã ¤r tillÃ ¥ten inom EEG.`,- in Annexes I, II and III, the names and terms listed in the Annex to this Regulation are added,- in Annex VIII, the following laboratories are added:'>TABLE>`.Article 2 This Regulation shall enter into force on 1 January 1995 subject to the entry into force to the Treaty of Accession of Norway, Austria, Finland and Sweden.Application of Regulations (EEC) No 1868/77, (EEC) No 1274/91 and (EEC) No 1538/91 in Sweden shall be postponed until 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 209, 17. 8. 1977, p. 1.(2) OJ No L 267, 29. 9. 1990, p. 25.(3) OJ No L 121, 16. 5. 1991, p. 11.(4) OJ No L 137, 1. 6. 1994, p. 54.(5) OJ No L 143, 7. 6. 1991, p. 11.(6) OJ No L 112, 3. 5. 1994, p. 32.(7) OJ No L 282, 1. 11. 1975, p. 100.(8) OJ No L 107, 27. 4. 1991, p. 11.(9) OJ No L 173, 6. 7. 1990, p. 1.(10) OJ No L 289, 24. 11. 1993, p. 1.(11) OJ No L 173, 6. 7. 1990, p. 5.(12) OJ No L 240, 25. 9. 1993, p. 1.ANNEX 'ANNEX I>TABLE>>TABLE>ANNEX II>TABLE>ANNEX III>TABLE>